Name: Commission Regulation (EEC) No 692/83 of 25 March 1983 re-establishing intervention buying in of beef in Belgium
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26. 3 . 83 No L 81 /5Official Journal of the European Communities COMMISSION REGULATION (EEC) No 692/83 of 25 March 1983 re-establishing intervention buying in of beef in Belgium whereas intervention buying in for this quality must recommence in accordance with Article 3 (2) of Regu ­ lation (EEC) No 1197/82, HAS ADOPTED THIS REGULATION : Article 1 Buying in by the Belgian intervention agency shall recommence on 28 March 1983 for the following quality : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by the Act of Accession of Greece, Having regard to Council Regulation (EEC) No 1197/82 of 18 May 1982 fixing the guide price and the intervention price for adult bovine animals for the 1982/83 marketing year (2), and in particular Article 3 (2) thereof, Whereas the market prices for "Ã ¤aureaux 55 % / Stieren 55 % ' in Belgium had returned to a level below the maximum buying-in price for this quality ; Belgium : "Ã ¤aureaux 55 % / Stieren 55 % . Article 2 This Regulation shall enter into force on 28 March 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 25 March 1983. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 148 , 26 . 6 . 1968 , p. 24 . ( J ) OJ No L 140 , 20 . 5 . 1982, p. 26 .